United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-1692
                                ___________

David L. Parrish,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
State of Nebraska; Nebraska Workers& *
Compensation Court; Holiday Inn;        * Appeal from the United States
Joseph Grant, doing business as Gains, * District Court for the
Mullin, Pansing & Hogan; Melvin C.      * District of Nebraska.
Hansen, doing business as Hansen,       *
Engles & Locher; United States          *        [UNPUBLISHED]
Fidelity & Guarantee, doing business    *
as United States Fidelity & Guaranty    *
Company,                                *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: October 7, 1998

                            Filed: November 16, 1998
                                ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________
PER CURIAM.

       David L. Parrish appeals from the district court&s1 dismissal of his complaint
without prejudice for failure to comply with Federal Rule of Civil Procedure 8. Having
carefully reviewed the record and Mr. Parrish&s submissions on appeal, we conclude
the district court did not abuse its discretion in dismissing Mr. Parrish&s complaint. See
Atkins v. Northwest Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992) (standard of
review). Accordingly, we affirm the judgment of the district court. 8th Cir. R. 47B.



      We also deny all of Mr. Parrish&s pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.

                                           -2-